                   Case 2:17-cv-01731-TSZ Document 57 Filed 10/02/18 Page 1 of 5



 1                                                                     The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT

 9                            WESTERN DISTRICT OF WASHINGTON

10                                             AT SEATTLE
11
       STRIKE 3 HOLDINGS, LLC, a Delaware             Case No. 2:17-cv-01731-TSZ
12     corporation,
                                                      PLAINTIFF’S RESPONSE TO
13                                      Plaintiff,    DEFENDANT’S NOTICE OF
                                                      SUPPLEMENTAL AUTHORITY [DKT 56]
14             v.
15     JOHN DOE, subscriber assigned IP
16     address 73.225.38.130,

17                                    Defendant.

18

19           On September 28, 2019, Defendant filed a Notice of Supplemental Authority citing

20 Cobbler Nevada, LLC v. Gonzales, 901 F. 3d 1142 (9th Cir. 2018) for the proposition that “the

21 bare allegation that the defendant was the registered subscriber of an Internet Protocol address
22 associated with infringing activity was insufficient to state a claim for direct or contributory
23 infringement.” See Dkt. # 56. Cobbler, however, cannot be read so literally and is
24 distinguishable from this case.
25           Defendant failed to inform the Court that Cobbler actually recognized that early

26 discovery—such as what Plaintiff took part in here—is entirely appropriate in these kinds of
     cases because it is “part of the puzzle” of determining the copyright infringer at issue. Cobbler,

       RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY                                  FOX ROTHSCHILD LLP
       (2:17-CV-01731-TSZ) - 1                                                     1001 FOURTH AVENUE, SUITE 4500
                                                                                               SEATTLE, WA 98154
                                                                                                    206.624.3600


     61681229.v1
                   Case 2:17-cv-01731-TSZ Document 57 Filed 10/02/18 Page 2 of 5




 1 supra at 1144. The District Court in Cobbler allowed plaintiff to issue the subpoena to the
 2 internet service provider (“ISP”), the ISP to respond, and the subscriber to be identified to the
 3 plaintiff. It was only after the subscriber was identified and it became clear that neither that
 4 information nor any other information linked the defendant to the alleged infringement that the
 5 District Court found it was improper for the plaintiff to continue to pursue claims against that
 6 subscriber. That is the reason the Court in Cobbler used the words “standing alone”— it
 7 confirms that a plaintiff in a BitTorrent infringement case like this case gets to at least identify
 8 the subscriber. If the subscriber’s identity “standing alone” does not support the assertion that

 9 the subscriber is the infringer, it may not be proper to proceed with a case. The default is then
10 that a plaintiff gets to start with or at least quickly learn that information, i.e., the
11 subscriber’s identity, to determine whether it has found the correct infringer to pursue its
12 claims against him or her.
13              Here, Plaintiff was unable to learn of Defendant’s identity until well into the litigation.
14 Indeed, the Court ordered early in the case that Plaintiff was not allowed to know Defendant’s
15 identity through an ISP subpoena or service of process. See Dkt. # 8. Thus, Plaintiff did not
16 know (because it had been prohibited from knowing) Defendant’s name when it amended its
17 complaint. And, Plaintiff never learned Defendant’s identity or residence or had the opportunity
18 to review the formal subpoena response from Defendant’s ISP at the start of litigation. However,
19 after several months litigating the case and numerous requests by Plaintiff, Defendant’s counsel

20 finally provided Plaintiff with Defendant’s name and Plaintiff immediately conducted an
21 investigation and determined that Defendant’s son was a BitTorrent user, and the most likely
22 infringer.1 As soon as Plaintiff discovered such information calling into question the ISP
23 subscriber’s liability (and, rather, revealing that the infringer was likely the ISP subscriber’s
24
     1
         With each request for Defendant’s identity, Plaintiff’s counsel told Defendant’s counsel that it would keep
25 Defendant’s identity private and confidential pursuant to an agreed protective order and the Court’s prior Order. See
     Dkt. # 8, 17 & 20. In compliance with that Order, upon learning of Defendant’s identity, Plaintiff did not amend its
26 complaint to name the Defendant or publicly disclose Defendant’s identity. Plaintiff also never communicated
     directly with Defendant.

          RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY                                                FOX ROTHSCHILD LLP
          (2:17-CV-01731-TSZ) - 2                                                                   1001 FOURTH AVENUE, SUITE 4500
                                                                                                                SEATTLE, WA 98154
                                                                                                                     206.624.3600


     61681229.v1
                   Case 2:17-cv-01731-TSZ Document 57 Filed 10/02/18 Page 3 of 5




 1 son), Plaintiff dismissed its claims against Defendant without prejudice. Contrary to the facts in
 2 Cobbler, Plaintiff never filed an amended complaint once Defendant’s identity was known.
 3 Rather, here (unlike in Cobbler), Plaintiff instead made the reasonable decision to dismiss its
 4 claims against Defendant without prejudice when Defendant’s liability was legitimately called
 5 into question. Had Defendant’s counsel disclosed Defendant’s identity to Plaintiff in response to
 6 Plaintiff’s counsel’s many requests for it (indeed, such requests were made even prior to the
 7 deadline for the ISP to identify the subscriber pursuant to the subpoena), Plaintiff would have
 8 likely dismissed its claims against Defendant much sooner. Instead, Defendant’s counsel slow-

 9 played the matter, while needlessly filing numerous motions in the meantime, churning the case
10 for no good reason.
11           The Honorable Judge McKeown of the Ninth Circuit, prior to issuing the Cobbler opinion,
12 ruled in Glacier Films (USA), Inc. v. Turchin, 896 F.3d 1033, 1041 (9th Cir. 2018) that BitTorrent
13 infringement suits such as this one further the inherent goals of the Copyright Act:
14                     Inherent in the Act’s purpose is that a copyright holder has always
                       had the legal authority to bring a traditional infringement suit against
15                     one who wrongfully copies. In the Internet Age, such suits have
                       served as a teaching tool, making clear that much file sharing, if
16                     done without permission, is unlawful[,] and apparently have had a
                       real and significant deterrent effect.
17
     Id. (internal quotations and citations omitted).
18
             The Ninth Circuit further noted that “[t]his case fits squarely within the tradition of
19
     copyright enforcement. Turchin’s conduct—pirating and distributing dozens of copies
20
     of Glacier’s film—does not ‘promote the Progress of Science and useful Arts’ by ‘assur[ing]
21
     authors the right to their original expression’ and ‘encourag[ing] others to build freely upon the
22
     ideas and information conveyed by a work.’” Id.
23
             Similarly, here, Plaintiff’s lawsuit fits soundly within the goals and purpose of the
24
     Copyright Act and traditional copyright enforcement. Indeed, Plaintiff alleged Defendant
25
     infringed over 80 of its movies. See Dkt. # 43. And, shortly after Plaintiff filed its lawsuit,
26
     Defendant’s IP address stopped infringing. Id. Once Plaintiff learned Defendant may not be the

       RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY                                       FOX ROTHSCHILD LLP
       (2:17-CV-01731-TSZ) - 3                                                          1001 FOURTH AVENUE, SUITE 4500
                                                                                                    SEATTLE, WA 98154
                                                                                                         206.624.3600


     61681229.v1
                   Case 2:17-cv-01731-TSZ Document 57 Filed 10/02/18 Page 4 of 5




 1 infringer (and that it in fact appeared to be someone related to Defendant who was in or had
 2 access to Defendant’s household) Plaintiff properly dismissed its actions against Defendant.
 3 Here, Plaintiff at all times acted reasonably. The only unreasonable conduct was on the part of
 4 Defendant’s counsel, who refused for no good reason to provide Defendant’s identity to Plaintiff
 5 so that these issues could have been resolved long before any filings beyond the original
 6 complaint.
 7
 8           DATED this 2nd day of October, 2018.
 9
                                                 FOX ROTHSCHILD LLP
10
11                                                s/ Bryan J. Case
                                                 Bryan J. Case, WSBA #41781
12                                               Lincoln Bandlow, admitted Pro Hac Vice (CSBA
                                                 #170449)
13                                               Attorneys for Plaintiff
14
15
16
17
18
19

20
21
22
23
24
25
26


       RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY                               FOX ROTHSCHILD LLP
       (2:17-CV-01731-TSZ) - 4                                                  1001 FOURTH AVENUE, SUITE 4500
                                                                                            SEATTLE, WA 98154
                                                                                                 206.624.3600


     61681229.v1
                   Case 2:17-cv-01731-TSZ Document 57 Filed 10/02/18 Page 5 of 5




 1                                    CERTIFICATE OF SERVICE
 2
             I hereby certify that on October 2, 2018, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing to the
 4
     following persons:
 5
 6            J. Curtis Edmondson, WSBA #43795                          Via CM/ECF
              399 NE John Olsen Avenue                                  Via U.S. Mail
 7            Hillsboro, Oregon 97124                                   Via Messenger Delivery
 8            Telephone: (503) 336-3749                                 Via Overnight Courier
              Email: jcedmondson@edmolaw.com                            Via Facsimile
 9
10
             DATED this 2nd day of October, 2018.
11
12
                                                   Melinda R. Sullivan
13                                                 Legal Administrative Assistant

14
15
16
17
18
19

20
21
22
23
24
25
26


       RESPONSE TO NOTICE OF SUPPLEMENTAL AUTHORITY                                   FOX ROTHSCHILD LLP
       (2:17-CV-01731-TSZ) - 5                                                      1001 FOURTH AVENUE, SUITE 4500
                                                                                                SEATTLE, WA 98154
                                                                                                     206.624.3600


     61681229.v1
